DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment of 03/01/2021 places the Application in condition for allowance.

Election/Restrictions
Claim 10 is rejoined as it depends for allowable claim 1. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Theo Kountotsis on 03/11/2021.

The application has been amended as follows: 
Cancelled claims 15-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Schaafsma (US 2006/0191566 A1) in view of Jensen et al. (US 2009/0114280 A1 is the closest prior art. 
Schaafsma discloses a light concentrating optic configured for use with a photovoltaic device (see Abstract, figure 1 and [0021]), comprising: a light pipe (collector cone 10 which transmits light from entrance 24 to exit 20 reads on instant claimed light pipe) having a first end portion (entrance 24) for receiving light and a second end portion (exit 20) for outputting concentrated light (figure 1 and [0021-0022]); and an optical element (lens 26, which reads on instant claimed optical element), wherein the optical element (26) configured to form an optical interface between the light pipe (10) and the optical element (26). 
Schaafsma further discloses that the optical element (26) includes Fresnel lens (0021]), which is known in the art to have a light transmitting surface.  Thus, Schaafsma discloses that the optical element (26) having at least one light transmitting surface (inner surface adjacent to cone 10) facing toward the first end portion (24) of the light pipe (10) that is configured to redirect incident light entering the optical element (26) to disperse the light to fall incident on side walls (12) of the light pipe (10) (see [0021-0022] and figure 3), and therefore, inherently or implicitly increases homogeneity and intensity of light through the second end portion (20) as in the case of the instant application.
However, Schaafsma does not explicitly disclose that an optical interface material being an adhesive configured to provide adhesion between the optical element (26) and the light pipe (10), the adhesive extending circumferentially along the light pipe (10).
 Jensen discloses a light concentrating optic configured for use with a photovoltaic device (figures 5 and/or 6B) ([0020-0022]) wherein an optical interface material (air gap 430 being 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the adhesive circumferentially along the light pipe as taught by Jensen in the concentrating optic of Schaafsma such that optical element (lens) can be attached to the light pipe, as shown by Jensen and also desired by Schaafsma.
Jensen discloses using two optical elements (610 and 620) coupled to each other via an interface material (adhesive) (figure 6B and [0022]). Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the additional optical element or convex lens as taught by Jensen to increase the tracker accuracy of light concentrating device ([0023] of Jensen).
However, the prior art does not disclose or suggest a light concentrating optic for use with a photovoltaic device comprising all the specific elements with the specific combination including a convex lens coupled to the optical element via a second interface material, wherein the first and second interface materials having indices of refraction different from each other as set forth in claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721